Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

  (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The previous rejection of claims 9-13 and 15-18 under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 4,921,135 to Pleet (“Pleet”) has been withdrawn in light of the amendment to the claims filed 7/11/22.
Claims 9-13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2014/0083520 to Mullen et al. (“Mullen”).
	Regarding claim 9, Mullen discloses a drinking device adapted to facilitate consumption of a beverage contained in a pressurized beverage can that extends from a top end to a bottom end.  See Mullen para. [0025] for disclosure of use with cans and metallic bottles.  The device of Mullen (see fig. 4B) includes a frustoconical (interior) cap having a smaller diameter first open end to a larger diameter second open end (see annotate figure below), a tube (100) extending from a first opening (104) to a second opening (102), the second opening on the tube extending from the first open end of the cap (see fig. 4B); and a piercing element (310, see fig. 4A); wherein the second open end of the cap being configured to face the top end of the beverage can (the second open end of the cap is structured with a lip that is capable of affixing to the round top of a beverage can).
	Regarding claim 10, Mullen discloses the tube and the cap form a unitary assembly (see fig. 4B).
	Regarding claim 11, Mullen discloses that the second open end of the cap is configured to surround the top end of the beverage can (the cap has a lip that makes it structured to affix to the top end of a beverage can, see fig. 4B, see also fig. 7A).  
	Regarding claims 12-13, the piercing element is removably attached to the tube or the cap (adapted for easy disassembly cleaning, see para. [0042]).
	Regarding claim 15, the first opening of the tube is smaller in diameter than the second open end of the cap (see annotated fig 4B below).
	Regarding claim 16, this claim is considered to include product by process limitations, Mullen meets the claim limitations because it teaches the structure.
	Regarding claim 17, this claim is considered to include product by process limitations, Mullen meets the claim limitations because it teaches the structure.
	Regarding claim 18, the tube is made from a flexible material.  See Mullen para. [0030], “most or all of body 100 can be made of flexible material.”

[AltContent: arrow][AltContent: textbox (lip)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second open end cap)][AltContent: textbox (First open end cap)]
    PNG
    media_image1.png
    413
    502
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen.  Mullen meets the claim limitations as described above for claim 10.  Additionally, Mullen shows a frictional fit for attaching the tube to the cap (see fig. 4B); Mullen fails to disclose an adhesive.  However, Mullen discloses joining different structures of the device in “any suitable way.”  See Mullen para. [0030].  Additionally, incorporating adhesive with the friction fit of Mullen would have been obvious by one in the art since adhesives are commonly used with frictional fit junctions and would have enhanced the attachment of the tube to the cap.

Allowable Subject Matter
Claims 19-28 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /WILLIAM C DOERRLER/                  Reexamination Specialist, Art Unit 3993                                                                                                                                                                                      
/EILEEN D LILLIS/SPRS, Art Unit 3993